DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
The drawings were received on 9/22/21.  These drawings are acceptable.

Claim Interpretation
Claim(s) 2-4 recite(s) the limitation(s) “nearly perpendicular” in claim 2, line 4; “substantially perpendicular” in claim 3, line 7; and “substantially perpendicular … (close to 90°)” in claim 4, line 5.  The terms “substantially” and “nearly” and “close to” are interpreted as broad terms in accordance with MPEP § 2173.05(b), subsection III.D.  Instant Fig. 12 as discussed in instant PGPUB ¶ 0038 appears to provide an example of “nearly perpendicular” in the context of original claim 2, and instant PGPUB ¶ 0013-0014 
Claim(s) 3 recite(s) the limitation “anywhere in the range of slightly more than 0° to close to 90°” in line(s) 5-6.  The terms “slightly more than” and “close to” are interpreted as broad terms, similar to the term “substantially” as discussed in MPEP § 2173.05(b), subsection III.D.  Instant Fig. 12 as discussed in instant PGPUB ¶ 0039 appears to provide an example of “slightly more than 0°” and “close to 90°” in the context of original claim 3.
Claim(s) 4 recite(s) the limitation “nearly parallel (close to 0°)” in line(s) 3.  The terms “nearly” and “close to” are interpreted as broad terms, similar to the term “substantially” as discussed in MPEP § 2173.05(b), subsection III.D.  Instant PGPUB ¶ 0013-0014 and original claim 4 appear to provide a guideline that “nearly parallel” refers to “close to 0°.”
Claim(s) 6 recite(s) the limitation “essentially equal” in line(s) 3.  Instant Figs. 8 and 10 as discussed in instant PGPUB ¶ 0045 appear to provide an example of “essentially equal” in the context of original claim 6.  See also MPEP § 2173.05(b), subsection III.D discussing a time when the court held that a limitation including “substantially equal” was definite because one of ordinary skill in the art would know what was meant by “substantially equal.”

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al. (US 2017/0049993 cited in IDS 11/21/2019 - referred to as Cosman) in view of Quearry (US 2014/0265024 cited in instant PGPUB ¶ 0004 and IDS 11/21/2019) and Crisman et al. (US 2017/0112464 - referred to as Crisman).
Regarding claim(s) 1, Cosman teaches a medical needle (Figs. 2 and 8A: ¶ 0029, "probe can be a needle,...a radiofrequency needle, an epidural needle, a biopsy needle, or a spinal needle"; ¶ 0081) comprising 
a longitudinal body (straight shaft, ¶ 0064, Fig. 2, #200, ¶ 0076, Fig. 8A, #800) extending between a distal end and a proximal end along a longitudinal axis A (shaft #200 #800 extends between a distal end [left end of Fig. 2] and a proximal end [right end of Fig. 2] along a longitudinal axis, as shown in Fig. 2: ¶ 0025, "probe can have a distal and proximal end"; ¶ 0027, "needle can have a distal and proximal end"; ¶ 0064 ¶ 0048, "needle has a sharpened distal end, and is terminated...at its proximal end"), 
an outer surface of the needle includes (¶ 0028, "first echogenic feature is an indentation in the surface of the probe"; ¶ 0064 ¶ 0051-0052, "echogenic markers...can be indentations in the surface of the shaft") a plurality of concave echogenic ultrasonic reflector depressions (echogenic markers, ¶ 0028 ¶ 0051-0052 ¶ 0064 ¶ 0074-0075, Fig. 2, #205, ¶ 0076, Fig. 8A, #801 #802) formed along at least a portion of a length of the needle (as shown in Figs. 2 and 8A) to enhance curved surface of  Figs. 7D-F scatters and reflects sound waves back toward ultrasound probe/transceiver #805: ¶ 0076 ¶ 0064 ¶ 0051-0052, "macroscopic dents can reflect ultrasound waves when the shaft...is positioned at a steep angle relative to the ultrasound transceiver"; ¶ 0074-0075, "probe is more likely to reflect ultrasound waves back toward the ultrasound transceiver") a transducer (ultrasound probe/transceiver, ¶ 0076, Fig. 8A, #805) sound waves (sound waves, ¶ 0076, including beams, ¶ 0076, Fig. 8A, #810 #811 #812; and ¶ 0076, "An array of ultrasound beams are present between beams #810 and #811, and between #811 and #812, as is understood by one skilled in the art") incident thereon (¶ 0052 ¶ 0076, "Beam #810 is incident on the probe #800 ... Beam #811 is incident on the probe #800 ... Beam #812 is incident on the probe #800," Fig. 8A), 
a row of said depressions are evenly distributed around the entire circumference (as shown in Fig. 2) of a circular cylindrical section of the needle (¶ 0064 ¶ 0048, "The shaft...be substantially cylindrical"), 
said circular cylindrical section having depressions around the entire circumference is a depression section (as shown in Fig. 2), wherein 
each of said plurality of depressions (¶ 0074-0076 ¶ 0064 ¶ 0051-0052, "echogenic markers...can include...macroscopic echogenic dents [examples of one of which include the markers shown in FIG. 5, FIGS. 6A-C, and FIGS. 7A-F] in the surface 
wherein the second reflector surface having a longitudinal symmetry axis S that is inclined in the direction of the proximal end of the needle in relation to the longitudinal axis A of the needle by an inclination angle a (proximal part #755 #745 #735 of the curved surface has a longitudinal symmetry axis S that is inclined in the direction of the proximal end in relation to the longitudinal axis by an inclination angle, as shown in Figs. 7D-F).
While Cosman teaches two non-planar reflector surfaces that are curved as described in ¶ 0074-0075 and shown in cross-sectional views of Figs. 7D-F, Cosman appears to be silent on a shape of these surfaces beyond the cross-sectional view and may not explicitly teach that the first reflector surface is a semi-spherical surface, and the second reflector surface is a part of a cylindrical or a conical surface.
In an analogous echogenic medical device field of endeavor, Quearry teaches a plurality of concave echogenic ultrasonic reflector depressions (features, ¶ 0054-0055, Figs. 4-5, #30), a row of said depressions are evenly distributed around the entire circumference of a circular cylindrical section (as shown in Figs. 4-5), said circular cylindrical section having depressions around the entire circumference is a depression section (as shown in Figs. 4-5), wherein each of said plurality of depressions comprises 
the first reflector surface is a semi-spherical surface, and the second reflector surface is a part of a cylindrical or a conical surface (first reflector surface is a semi-spherical surface and second reflector surface is a part of at least a conical surface, as shown in Figs. 4-5: ¶ 0053-0054 ¶ 0027, “echogenic features in the shape of sectioned teardrops”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first reflector surface and the second reflector surface of each of the depressions of the medical needle as taught by Cosman to be a semi-spherical surface and be a part of a cylindrical or a conical surface, respectively, since such a first reflector surface being a semi-spherical surface and such a second reflector surface being part of a conical surface was known in the art as taught by Quearry.  The motivation would have been to provide enhanced ultrasound visualization throughout a wide range of ultrasound frequencies and relative angles between a medical device and ultrasound transducer (Quearry, ¶ 0052-0054), and there was reasonable expectation of success.
Further regarding claim(s) 1, Cosman does not explicitly teach an inclination angle a being in the interval of 20-35 degrees.
In an analogous echogenic needle field of endeavor, Crisman teaches a medical needle (needle, ¶ 0021, Figs. 1-2 and 6, #2) comprising a longitudinal body (shaft, ¶ 0021, Figs. 1-2 and 5, #4) extending between a distal end (distal or patient end, ¶ 0021-0022, 
the second reflector surface having a longitudinal symmetry axis S that is inclined in the direction of the proximal end of the needle in relation to the longitudinal axis A of the needle (¶ 0003 ¶ 0005 ¶ 0025, “the groove ‘tilted’…toward the proximal end of the needle”) by an inclination angle a (angle, ¶ 0025, Figs. 4 and 6-7, β: an inclination angle a is interpreted in light of the instant specification [instant Fig. 9 and instant PGPUB ¶ 0036] to be equivalent to the β angle in Crisman) being in the interval of 20-40 degrees or being 35 degrees (¶ 0025, “it was found that the α 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inclination angle of the second reflector surface of the medical needle as made obvious by Cosman in view of Quearry to be in the interval of 20-35 degrees, since such an inclination angle being in the interval of 20-40 degrees and being 35 degrees was known in the art as taught by Crisman; since a prima facie case of obviousness exists in the case where the claimed range overlaps or lies inside the range disclosed by the prior art (MPEP § 2144.05, subsection I); since a specific example in the prior art which is within a claimed range anticipates the range (MPEP § 2131.03, subsection I); and since no criticality is given for the claimed range.  The motivation would have been to glean an improved reflection view of a needle under ultrasound or radiographic imaging (Crisman, ¶ 0027), and there was reasonable expectation of success.

Regarding claim(s) 2, Cosman in view of Quearry and Crisman makes obvious all limitations of claim(s) 1, as discussed above, including the semi-spherical shape of the first reflector surface.
Cosman further teaches that the first surface of the depression (distal part #750 #740 #730 discussed above) ranges from a steep portion extending from a first end 
It is noted that Cosman does not explicitly teach the semi-spherical shape of the first reflector surface.  In an analogous echogenic medical device field of endeavor, Quearry teaches the semi-spherical shape of the first reflector surface (discussed above in claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first reflector surface of each of the depressions of the medical needle as taught by Cosman to be a semi-spherical surface because of reason(s) and motivation(s) discussed above in claim(s) 1.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al. (US 2017/0049993 cited in IDS 11/21/2019 - referred to as Cosman) in view of Quearry (US 2014/0265024 cited in instant PGPUB ¶ 0004 and IDS 11/21/2019) and Crisman et al. (US 2017/0112464 - referred to as Crisman) as applied to claim(s) 2 above, and further in view of Ryan (US 2010/0168684 cited in instant PGPUB ¶ 0005 and IDS 11/21/2019).
Regarding claim(s) 3-4
While Cosman appears to further teach that the surface of the steep portion at said first end portion is close to a plane perpendicular to the longitudinal axis A of the needle sloping slightly toward a plane parallel to the longitudinal axis A (as shown in Figs. 7D-F and best shown in Fig. 7F), Cosman may not explicitly teach:
the surface of the steep portion at said first end portion is close to a plane perpendicular to the longitudinal axis A of the needle sloping slightly toward a plane parallel to the longitudinal axis A, such that at least a portion of ultrasound waves from said transducer positioned anywhere in the range of slightly more than 0° to close to 90°, relative to the longitudinal axis A of the needle will impact a portion of the depression which is substantially perpendicular to a front of the wave sending the wave directly back to the transducer.
said steep portion is positioned to reflect waves back to a transducer aimed nearly parallel (close to 0°) to the needle 100 while the shallow portion, i.e. the second transducer surface, is oriented to reflect waves back to a transducer positioned substantially perpendicular to the longitudinal axis A (close to 90°) of the needle.
In an analogous echogenic needle field of endeavor, Ryan teaches a medical needle (needle, ¶ 0011, Figs. 1-2, #100, Figs. 3-4, #200, Fig. 5, #300) comprising a longitudinal body (longitudinal body, ¶ 0011, #118) extending (¶ 0011, "longitudinal body #118 extending between a distal end #120 and a proximal end #122") between a distal end (distal end, ¶ 0011, #120; distal tip, Fig. 1, #110) and a proximal end (proximal end, ¶ 0011, #122; left end of Fig. 1 opposite of distal tip #110) along a longitudinal axis A (longitudinal axis, ¶ 0011, "longitudinal axis of the longitudinal body #118"), an outer surface of the needle (outer surface, ¶ 0011, Fig. 1, #104) includes a plurality of concave 
the first surface of the depression ranges from a steep portion extending from a first end portion of the depression facing the distal end of the needle and abutting a space between adjacent depressions nearly perpendicular to the longitudinal axis A of the needle (¶ 0013, "a surface of the depression #106 ranges from a steep portion #112 extending from a first end portion abutting a space #108 between adjacent depressions #106 nearly perpendicular to a longitudinal axis of the needle #100," Fig. 2), and wherein first reflector surface continues to the bottom of the depression and further in the proximal direction (¶ 0013, "a surface of the depression #106 ranges from a steep portion #112...to a trough #114 at which the depression 106 transitions to a shallow portion #116 extending to a 
the surface of the steep portion at said first end portion is close to a plane perpendicular to the longitudinal axis A of the needle sloping slightly toward a plane parallel to the longitudinal axis A (¶ 0013, "At the first end, the surface of the steep portion #112 is, therefore, close to a plane perpendicular to a longitudinal axis of the needle #100 sloping slightly toward a plane parallel to the longitudinal axis," Fig. 2), such that at least a portion of ultrasound waves from said transducer positioned anywhere in the range of slightly more than 0° to close to 90°, relative to the longitudinal axis A of the needle will impact a portion of the depression which is substantially perpendicular to a front of the wave sending the wave directly back to the transducer (¶ 0013, "Thus, at least a portion of sound waves from a transducer positioned anywhere in the range of slightly more than 0° to close to 90°, relative to a longitudinal axis of the needle 100 will impact a 
said steep portion is positioned to reflect waves back to a transducer aimed nearly parallel (close to 0°) to the needle 100 while the shallow portion, i.e. the second transducer surface, is oriented to reflect waves back to a transducer positioned substantially perpendicular to the longitudinal axis A (close to 90°) of the needle (¶ 0013, "The steep portion #112 is positioned to reflect waves back to a transducer aimed nearly parallel (close to)0° to the needle 100 while the shallow portion is oriented to reflect waves back to a transducer positioned substantially perpendicular to the longitudinal axis (close to 90°) of the needle 100," Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device as made obvious by Cosman in view of Quearry and Crisman such that [3] the surface of the steep portion at said first end portion is close to a plane perpendicular to the longitudinal axis A of the needle sloping slightly toward a plane parallel to the longitudinal axis A, such that at least a portion of ultrasound waves from said transducer positioned anywhere in the range of slightly more than 0° to close to 90°, relative to the longitudinal axis A of the needle will impact a portion of the depression which is substantially perpendicular to a front of the wave sending the wave directly back to the transducer; or [4] said steep portion is positioned to reflect waves back to a transducer aimed nearly parallel (close to 0°) to the needle 100 while the shallow portion, i.e. the second transducer surface, is oriented to reflect waves back to a transducer positioned substantially perpendicular to the .

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al. (US 2017/0049993 cited in IDS 11/21/2019 - referred to as Cosman) in view of Quearry (US 2014/0265024 cited in instant PGPUB ¶ 0004 and IDS 11/21/2019) and Crisman et al. (US 2017/0112464 - referred to as Crisman) as applied to claim(s) 1 above, and further in view of Ward et al. (US 2003/0135117 cited in IDS 11/21/2019).
Regarding claim(s) 5, Cosman in view of Quearry and Crisman makes obvious all limitations of claim(s) 1, as discussed above.
Cosman does not explicitly teach that the number of depressions of one depression section is five, six, seven or eight.
In an analogous echogenic medical device field of endeavor, Ward teaches a medical needle (medical device, ¶ 0022-0031, Figs. 4-7, #110: ¶ 0022, "medical device #110 may be any device intended for use within a human body such as a needle") comprising a longitudinal body  (medical device #110 comprises a longitudinal body extending between a distal end and a proximal end along axis #155, as best shown in Figs. 4A and 4C and 5-6) extending between a distal end (¶ 0023, "distal end or tip of the needle") and a proximal end (end opposite of the distal end) along a longitudinal axis A (axis, ¶ 0025, Fig. 4C, #155), an outer surface of the needle (surface, ¶ 0022-0023, Figs. 
the number of depressions of one depression section is five, six, seven or eight (five, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of depressions of one depression section of the medical needle as made obvious by Cosman in view of Quearry and Crisman to be five, six, seven or eight, since such a depression section with the number of depressions being five was known in the art as taught by Ward; and since it would have been well within the skill of one of ordinary skill in the art to customize how many depressions are distributed around the circumference of a circular cylindrical section of the needle according to factors such as size of the depressions, .

Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosman et al. (US 2017/0049993 cited in IDS 11/21/2019 - referred to as Cosman) in view of Quearry (US 2014/0265024 cited in instant PGPUB ¶ 0004 and IDS 11/21/2019) and Crisman et al. (US 2017/0112464 - referred to as Crisman)  as applied to claim(s) 1 above, and further in view of Hoyns (US 5,759,154).
Regarding claim(s) 6-10, Cosman in view of Quearry and Crisman makes obvious all limitations of claim(s) 1, as discussed above.
Cosman further teaches that adjacent depression sections are off-set in relation to each other by an off-set angle (as shown in Figs. 2 and 8A).
Cosman does not explicitly teach:
the maximal width of a depression in a plane perpendicular to the longitudinal axis A, is essentially equal to the minimum space between two depressions.
straight radial lines through bottoms of adjacent depressions in a cross-sectional plane are separated by a separation angle 13.
adjacent depression sections are off-set in relation to each other by an off-set angle being half the separation angle 13.
adjacent depression sections are off-set in relation to each other by an off-set angle, and 
wherein the most distal parts of depressions in a first depression section being interleaved in relation to the most proximal parts of depressions in an adjacent second depression section located distally said first depression section.
the most distal parts of the depressions in a first depression section are located distally the most proximal parts of depressions in a second depression section by a predetermined distance d along the longitudinal axis A, and 
wherein said second depression section is adjacent and located distally said first depression section.
In an analogous echogenic medical device field of endeavor, Hoyns teaches a medical needle (needle, col. 4, lines 13-24, Fig. 1A, #10) comprising a longitudinal body (shaft, col. 4, lines 20-24, Fig. 1A, #11) extending between a distal end (left end of Fig. 1A: col. 4, line 20, “forward end of the shaft #11 is formed into a sharpened cutting surface #12”) and a proximal end (right end of Fig. 1A) along a longitudinal axis A (longitudinal axis, col. 4, lines 32-33, Fig. 1A, col. 5, line 39, Fig. 4, #30), an outer surface of the needle includes a plurality of concave echogenic ultrasonic reflector depressions (depressions, col. 4, lines 25-44, Fig. 1A, #14 #14a #14b) formed along at least a portion of a length of the needle to enhance the visibility of the needle under ultrasound guidance (col. 1, lines 7-21, “medical device…which is echogenically enhanced to improve its visibility under ultrasound … medical devices which are advantageously guided under ultrasound visualization”) by scattering and reflecting back toward a transducer sound waves incident thereon (col. 4, lines 45-54, “depression #14 are arranged to reflect an incident ultrasound 
the maximal width of a depression in a plane perpendicular to the longitudinal axis A, is essentially equal to the minimum space between two depressions (maximal width of a depression in a plane perpendicular to the longitudinal axis is essentially equal to minimum space between two depressions, as shown in Figs. 1A and 8).
straight radial lines through bottoms of adjacent depressions in a cross-sectional plane are separated by a separation angle 13 (straight radial lines through bottoms of adjacent depressions in a cross-sectional plane are separated by a separation angle, as shown in Fig. 1A, wherein a separation angle is interpreted in light of the instant specification [instant Fig. 8 and instant PGPUB ¶ 0043]; see annotations in first annotated Fig. 8 below).
adjacent depression sections are off-set in relation to each other by an off-set angle being half the separation angle 13 (circular cylindrical section having diamond depressions and circular cylindrical section having square depressions are off-set in relation to each other by an off-set angle being half the separation angle, as shown in Fig. 1A, wherein an off-set angle and the separation angle are interpreted in light of the instant specification 
adjacent depression sections (circular cylindrical section having diamond depressions and circular cylindrical section having square depressions, Figs. 1A and 8) are off-set in relation to each other by an off-set angle (discussed above in claim 8; see off-set angle in second annotated Fig. 8 below), and 
wherein the most distal parts of depressions in a first depression section being interleaved in relation to the most proximal parts of depressions in an adjacent second depression section located distally said first depression section (the most distal parts of diamond depressions in a circular cylindrical section having diamond depressions are interleaved in relation to the most proximal parts of square depressions in an adjacent circular cylindrical section having square depressions located distally of said circular cylindrical section having diamond depressions, as shown in Figs. 1A and 8).
the most distal parts of the depressions in a first depression section are located distally the most proximal parts of depressions in a second depression section by a predetermined distance d along the longitudinal axis A (the most distal parts of diamond depressions in a circular cylindrical section having diamond depressions are located distally of the most proximal parts of square depressions in an adjacent circular cylindrical section having square depressions by a predetermined distance along the longitudinal axis, as shown in Figs. 1A and 8), and 
wherein said second depression section is adjacent and located distally said first depression section (said circular cylindrical section having square depressions is 

    PNG
    media_image1.png
    943
    1352
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    943
    1352
    media_image2.png
    Greyscale

First and Second Annotated Fig. 8 of Hoyns
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical needle as made obvious by Cosman in view of Quearry and Crisman such that [6] the maximal width of a depression in a plane perpendicular to the longitudinal axis A, is essentially equal to the minimum space between two depressions; or [7] straight radial lines through bottoms of adjacent depressions in a cross-sectional plane are separated by a separation angle 13; and/or [8] adjacent depression sections are off-set in relation to each other by an off-set angle being half the separation angle 13; or [9] adjacent depression sections are off-set in relation to each other by an off-set angle, and wherein the most distal parts of depressions in a first depression section being interleaved in relation to the most proximal parts of depressions in an adjacent second depression section located distally said first depression section; or [10] the most distal parts of the depressions in a first depression section are located distally the most proximal parts of depressions in a second depression section by a predetermined distance d along the longitudinal axis A, and wherein said .

Response to Arguments
Applicant's arguments filed 9/22/21 have been fully considered but they are not persuasive.
In response to applicant’s arguments that the prior art fails to teach wherein the first reflector surface is a semi-spherical surface, and the second reflector surface is part of a cylindrical or a conical surface, wherein the second reflector surface having a longitudinal symmetry axis that is inclined in the direction of the proximal end of the needle in relation to the longitudinal axis of the needle by an inclination angle being in the interval of 20-35 degrees, examiner respectfully disagrees.
The examiner apologizes as the rejection on 6/23/21 erroneously cited Figures 14-15, rather than Figures 4-5.  However, as described in [0053]-[0055], Quearry teaches a plurality of concave echogenic ultrasonic reflector depressions (features, ¶ 0054-0055, 
the first reflector surface is a semi-spherical surface, and the second reflector surface is a part of a cylindrical or a conical surface (first reflector surface is a semi-spherical surface and second reflector surface is a part of at least a conical surface, as shown in Figs. 4-5: ¶ 0053-0054 ¶ 0027, “echogenic features in the shape of sectioned teardrops”).

Thus, Quearry is considered to teach the depressions with differently shaped reflector surfaces, as illustrated in Figures 4-5 which specifically illustrate a semi-spherical surface and a cylindrical/conical surface.
The examiner also notes in particular that Figure 9 of Quearry illustrates similar types of depressions arranged concentrically around the device, as appears to be shown in applicant’s Figure 11 for example.
In that applicant may be arguing that Quearry fails to teach depressions, the examiner notes that Quearry explicitly uses the word “depressions” specifically in the cited paragraphs ([0053]-[0055]).
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793